Citation Nr: 1606363	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-17 090	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), with secondary depression and anxiety.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps (USMC) from May 1969 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO denied service connection for a low back condition, a left hip condition, sleep apnea, tinnitus, right ear hearing loss, PTSD, anxiety, and dysthymic disorder.  In February 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013, solely with respect to the claim for service connection for PTSD. 

While the Veteran has only perfected an appeal as to PTSD, for reasons made clear below, the Board has more broadly characterized the appeal as encompassing the matter set forth on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 


FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has served in combat in Vietnam from 1970 to 1971 as a Marine rifleman and his reported in-service stressors  are consistent with the circumstances a Marine rifleman would experience in a Vietnam era combat zone.

3.  Competent, probative opinion evidence on the question of whether the Veteran meets the diagnostic criteria for PTSD is, at least, in relative equipoise.

4.  In a persuasive report, a licensed psychologist has related the Veteran's psychiatric symptoms to his in-service stressors, and opined that the Veteran has depression and anxiety and anxiety secondary to his PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD, with secondary depression and anxiety, are met.    See 38 U.S.C.A §§ 1101, 1110, 1112, 1154(b) (West 2014); 38 C.F.R. §§  3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for PTSD, with secondary depression and anxiety, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See C.F.R. § 3.310(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat. Id at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a  veteran's lay testimony, alone, may establish the occurrence of a claimed in-service stressor under the following circumstances: when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b);38 C.F.R.      § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, given the totality of the evidence, to particularly include the Veteran's assertions as to his in-service experiences, and the medical evidence and opinions of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD, with secondary depression and anxiety, are met. 

The Veteran served in combat with the enemy in Vietnam from 1970 to 1971. He earned the Marine Corps Combat Action Ribbon and other awards for his service. Throughout the record of this appeal, the Veteran has described details of various in-service stressor events.  During his January 2012 VA examination, the Veteran reported encountering a village attacked by the NVA and suggested there were 150 bodies on the ground.  The Veteran also reported that his company gunnery sergeant was "messing with a booby trap and it blew up."  Finally, the Veteran discussed returning from the field and witnessing a grenade detonating in his nearby proximity, sending bodies flying.

During his October 2014 examination by a private psychologist, the Veteran described being "in the jungle [of Vietnam] the whole time," and thinking he "wasn't going to make it back."  He explained that his unit experienced multiple casualties from firefights and ambushes.  The Veteran stated that in one firefight, over 100 of the enemy were killed. The Veteran recalled an ambush during his tenure with the 7th Marines where he nearly ran out of ammunition and described feeling his squad had been "sent out as bait."  The Veteran also described to the psychologist that his company gunnery sergeant had been killed in Vietnam, an event previously discussed with the VA examiner.  Overall, the Veteran described being most bothered by memories of dead enemy soldiers and Marines, echoing the traumatic experience described to the VA examiner. 

The Veteran's description of his in-service stressors s appear consistent with the circumstances a Marine rifleman would experience in a Vietnam era combat zone.  Furthermore, 38 U.S.C.A § 1154(b) operates to provide this combat Veteran with a presumption that claimed in-service events occurred as he reported.  Thus, the Veteran's prior referenced statements in the record create a presumption that the events occurred and caused him stress.  In the absence of clear and convincing contradictory evidence, the presumption stands and the Board finds that there is credible evidence establishing the occurrence of the Veteran's alleged in-service  stressors.  

The Board now turns to the remaining criteria necessary for establishing service connection for PTSD: a diagnosis of PTSD in accordance with applicable diagnostic criteria, and a link between the Veteran's symptomology and the in-service stressors. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  Section 4.125(a) has recently been revised to require that diagnoses conform to the updated, Fifth edition of the DSM (DSM-5) for all claims that were received by VA or were pending before the AOJ on or after August 4, 2014.  See 79 Fed. Reg. 149, 45094  (August 4, 2014).

In February 2012, the Veteran underwent an initial VA PTSD examination. In finding that the Veteran did not have a diagnosis of PTSD, the examiner noted that the Veteran failed to satisfy Criterion C, "Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness." Ultimately, the VA examiner found alternative diagnoses of dysthymic disorder and alcohol dependency with the former "less likely as not related to his military service" and the latter "unrelated to military service."

In October 2014, a licensed psychologist from the Central Minnesota Counseling Center, Inc. (CMC), utilizing the updated DSM-5 guidelines and an accompanying VA Form 21-0960P-3 (utilizing DSM-IV guidelines), concluded that the Veteran had a diagnosis of PTSD, delayed onset, chronic with secondary depression and anxiety. The psychologist discussed the Veteran's exposure to traumatic combat events between 1970 and 1971, including the described firefight and ambush that caused an imminent fear of death for the Veteran and resulted in many casualties from his Marine unit. 

Unlike the VA examiner, the private psychologist found "persistent avoidance of stimuli" associated with the Veteran's service. The psychologist noted that the Veteran has avoided talking about his experiences in Vietnam and attempted to evade thinking about them.  The psychologist further noted that Veteran has avoided going to Memorial Day or Veteran's Day programs, typically avoids wearing clothing indicating his Vietnam veteran status, and has avoided purchasing a Vietnam Veteran's license plate. Moreover, he, has avoided going to veterans reunions and he has avoided becoming active in veteran organizations, as well as avoided fireworks and Vietnam related movies.

Consequently, the private psychologist concluded that the Veteran's description of his symptoms clearly met the DSM criteria for a diagnosis of PTSD, with secondary depression and anxiety.  The psychologist further noted that the Veteran's PTSD was more likely than not secondary to his traumatic combat experiences while serving with the Marines in Vietnam between1970 and 1971, based upon the previously mentioned avoidance behavior and collective diagnostic factors.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v.  Derwinski, 1 Vet. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet.  App. 30 (1993). 

On the question of diagnosis, the record reflects conflicting opinions as to whether the Veteran meets, or at any time during the pendency of the appeal has met, the diagnostic criteria for PTSD.  The opinion of the private psychologist is favorable and the opinion of the VA examiner is unfavorable.

The favorable opinion of the private psychologist is afforded significant probative value because it is factually accurate with details supported by the record, fully articulated, and based on sound reasoning consistent with DSM guidelines. The Board notes that nothing present in the record diminishes the probative value of the private psychologist's favorable opinion.  

Even if the Board accords the VA examiner's opinion equally significant probative weight, such would create an approximate balance of positive and negative evidence on the question of diagnosis, which would not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b);  Gilbert, supra.  This would result in the Board finding that the evidence of record is in relative equipoise on the question  of whether Veteran meets the diagnostic criteria for  PTSD.  As any such reasonable doubt must be resolved in the Veteran's favor, a finding that the Veteran has a current diagnosis of PTSD is warranted. 

Having concluded that there is credible evidence to establish that the Veteran experienced in-service stressors, as alleged, and that he has a current diagnosis of PTSD, the Board must now address whether a link exists between the two.  In the private psychologist's report, which has been assigned significant probative value, the clinician also rendered findings establishing a causal relationship between the Veteran's symptoms and in-service combat stressors; this uncontroverted evidence meets the third criterion of 38 C.F.R. § 3.304(f). 

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. §§ 3.102, 3.304(f). Furthermore, considering the pertinent evidence of record in light of applicable legal authority, and affording the Veteran the benefit of the doubt, the Board also finds that the record presents a plausible basis to award service connection for depression and anxiety as secondary to PTSD.  See 38 C.F.R. §§ 3.102, 3.310. 



ORDER

Service connection for PTSD, with secondary depression and anxiety, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


